Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Disentimos. Al leer la ponencia mayoritaria emitida por el Tribunal en el presente caso, curiosamente nos vienen a la mente las palabras que expresáramos en la opinión disidente que emitiéramos en San Lorenzo Trad., Inc. v. Hernández, 114 D.P.R. 704, 721 (1983) a los efectos de que “[l]o complicado y elaborado no necesariamente es lo jurídicamente correcto”.
La opinión emitida por el Tribunal resulta verdadera-mente sorprendente. Mediante la misma el Tribunal resuelve que una compañía de seguros que ha emitido una fianza judicial con el propósito de que una parte demandada “levante” un embargo —mediante la cual fianza había solidariamente garantizado “el pago de la reclamación ... en el caso de que el demandante obtuviere sentencia definitiva y firme a su favor” — ■ queda exonerada de responsabilidad al posteriormente mediar en el pleito sentencia por transacción en que se regla-menta el pago de lo adeudado; ello, supuestamente, por el fundamento de que la obligación solidaria contraída por la compañía de seguros quedó extinguida por razón de novación.
El Tribunal llega a la determinación antes mencionada, no obstante reconocer en la opinión que emite que “con casi absoluta unanimidad la doctrina civilista se pronuncia a favor de que la transacción, per se, no constituye novación clásica” y de admitir —realmente no hay otra alternativa— que los fundamentos aducidos y el resultado a que se llega en la misma son contrarios a toda la jurisprudencia de este Tribunal, vi-gente y pertinente a la materia aquí en controversia; lo cual, naturalmente, hace completamente innecesario que nos exten-díamos en nuestra argumentación en contrario.
*395La ausencia de visión sobre el efecto y las consecuencias que tendrá la decisión sobre la práctica de la profesión resulta evidente. La opinión hoy emitida por una mayoría de los se-ñores, jueces que integran el Tribunal sin lugar a dudas cau-sará una enorme confusión y crisis a nivel de instancia. Ello es así por cuanto se esboza una “nueva” norma sin que se revoque la jurisprudencia vigente y sin que se le brinde a la profesión en general una explicación razonable de cuándo pro-cede aplicar dicha jurisprudencia anterior y cuándo es de aplicación la “nueva” norma que hoy se implanta. Ello, unido al hecho de que la “nueva” norma, per se, tiene la consecuen-cia perjudicial de evitar la solución y terminación por transac-ción de cientos de litigios, tendrá un efecto devastador a nivel de instancia con el consiguiente perjuicio para las partes liti-gantes y para una sana y eficiente administración de la jus-ticia en nuestro país.